DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-16, 23-24, and 31-34 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 14 and 31 have been amended to overcome the prior art of record. Therefore, they are allowable.
Claims 2-7 and 33-34 depend on claim 1. Therefore, they are allowable.
Claims 15-16 depend on claim 14. Therefore, they are allowable.
Independent claims 8 and 32 have been amended to overcome the prior art of record. The prior art fails to teach “sending, from the WD to the first base station, the altitude indication of the access point of the second base station,” as claimed in claims 8 and 32. Therefore, they are allowable.
Claims 9-13 depend on claim 8. Therefore, they are allowable.
Regarding claim 23, the prior art of record fails to teach “sending, from the WD to the first base station, the altitude indication of the access point of the second base station,” as argued by applicant. Therefore, it is allowable.
Claim 24 depends on claim 23. Therefore, it is allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID Q NGUYEN whose telephone number is (571)272-7844. The examiner can normally be reached Monday-Friday 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID Q NGUYEN/Primary Examiner, Art Unit 2643